The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      July 22, 2015

                                   No. 04-15-00124-CR

                                   Hector RAMIREZ,
                                       Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR2894
                   The Honorable Kevin M. O'Connell, Judge Presiding


                                     ORDER
     Appellant’s third motion for extension of time to file his brief is GRANTED. We
ORDER appellant to file his brief on or before August 10, 2015. NO FURTHER EXTENSIONS
WILL BE GRANTED.


                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of July, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court